Exhibit 10.15
 
MAINE COMMERCIAL ASSOCIATION OF REALTORS®
COMMERCIAL LEASE (GROSS/MODIFIED GROSS)


 
 
1.
PARTIES


William C. Rowell Family Limited Partnership with a mailing address of One
Monument Way, Portland, Maine 04101 ("LANDLORD"), hereby leases to
Evergreen Garden Center, LLC, with a mailing address of 301 Forest Avenue,
Portland, Maine 04101, ("TENANT"), and the TENANT hereby leases from LANDLORD
the following described premises:
 
2.  
PREMISES



The Premises are deemed to contain 4,000 +/- square feet. The Premises are
located at 301 Forest Avenue, Portland, Maine 04101 together with the right to
use in common, with others entitled thereto, the hallways, stairways and
elevators necessary for access to said leased premises, and lavatories nearest
thereto. The leased premises are accepted in "as is" condition except if
specifically set forth to the contrary in this lease.


3.  
TERM

 
 
The term of this lease shall be for Three (3) Years, unless sooner terminated as
herein provided, commencing on May 1, 2013, and ending on April 30, 2016.

 


4.  
RENT

 
The TENANT shall pay to the LANDLORD the following base rent:
 
Lease Year(s)
 
Annual Base Rent
   
Monthly Rent
 
One
  $ 59,007.26     $ 4,917.27  
Two
  $ 60,777.48     $ 5,064.79  
Three
  $ 62,600.80     $ 5,216.73  

 
payable in advance in equal monthly installments on the first day of each month
during the term, said rent to be prorated for portions of a calendar month at
the beginning or end of said term, all payments to be made to LANDLORD or to
such agent and at such place as LANDLORD shall from time to time in writing
designate, the following being now so designated:
 
Joseph Keaney,
One Monument Way, Portland, Maine 04101.
 
If TENANT does not pay base rent, supplemental and additional rents, or other
fees and charges when due pursuant to the terms of this Lease, then LANDLORD, in
its sole discretion, may charge, in addition to any other remedies it may have,
a late charge for each month or part thereof that TENANT fails to pay the amount
due after the due date. The late charge shall be equal to four percent (4%) of
the amount due LANDLORD each month in addition to the rent then due.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  
RENEWAL OPTION

 
So long as TENANT has not been in default of this lease during the term hereof,
TENANT shall have the option to renew this lease for Two (2) Three (3) Year
terms.  In order to exercise TENANT's option, TENANT shall Notify LANDLORD in
writing by Certified or Registered Mail of its intention to exercise its option
on or before six (6) months prior to the end of the then current term, said
renewal to be upon the same terms and conditions set forth in this Lease except
for base rent which shall be as follows:
 
Lease Year(s) Rent
 
Annual Base Rent
   
Monthly
               
Four
  $ 64,478.82     $ 5,373.24                    
Five
  $ 66,413.18     $ 5.534.43                    
Six
  $ 68,405.58     $ 5.700.47                    
Seven
  $ 70,457.75     $ 5.871.48                    
Eight
  $ 72,571.48     $ 6,047.62                    
Nine
  $ 74,748.63     $ 6,229.05  

 
 
In the  event that  TENANT  fails to
perform  its  obligations  under  this  Section, time  being  of the essence,
the option shall be deemed not to have been exercised.

 
6.  
SECURITY DEPOSIT

 
 
Upon the execution of this lease, the TENANT shall pay to the LANDLORD the
amount of Four Hundred Dollars ($400) making the total security deposit Four
Thousand Nine Hundred Dollars ($4,900), which shall be held as a security for
the Tenant's performance as herein provided and refunded to the TENANT without
interest at the end of this lease subject to the TENANT's satisfactory
compliance with the conditions hereof.

 
7.  
RENT ADJUSTMENT



  (a)    
TAX ESCALATION

 
If  in any tax year commencing with the fiscal year 2013, the real estate taxes
on the land and buildings, of which the leased premises are a part, are in
excess of the amount of the real estate taxes thereon for the fiscal year
2013  (hereinafter called the "Base Year"), TENANT will pay to LANDLORD as
additional rent hereunder, in accordance with subparagraph B of this
Article,   25.16 percent of such excess that may occur in each year of the term
of this lease or any extension or renewal thereof and proportionately for any
part of a fiscal year in which this lease commences or ends. If the LANDLORD
obtains an abatement of any such excess real estate tax, a proportionate share
of such abatement, less the reasonable fees and costs Incurred in obtaining the
same, if any, shall be refunded to the TENANT.
 
(b)   
OPERATING COST ESCALATION

 
 
The TENANT shall pay to the LANDLORD as additional rent hereunder in accordance
with subparagraph B of this Article, 25 .16 percent of any increase in operating
expenses over those incurred during the calendar year 2013.  Operating expenses
are defined for the purposes of this agreement as operating expenses per annum
of the building and its appurtenances and all exterior



 
2

--------------------------------------------------------------------------------

 
 
areas, yards, plazas, sidewalks, landscaping and the like then (i.e. as of said
last day of the calendar year concerned) located outside of the building but
related thereto and the parcels of land on which they are located (said
building, appurtenances, exterior areas, and land hereinafter referred to in
total as the "building"). Operating expenses include, but are not limited to:
(i) all costs of furnishing electricity, heat, air-conditioning, and other
utility services and facilities to the building, (ii) all costs of any insurance
carried by LANDLORD related to the building, (iii) all costs of common area
cleaning and janitorial  services, (iv) all costs of maintaining the building
including the operation and repair of heating and air-conditioning equipment and
any other common building equipment, non­capital roof repairs and all other
repairs, improvements and replacements required by law or necessary to keep the
building in a well maintained condition, (v) all costs of snow and ice removal,
landscaping and grounds care, (vi) all other costs of the management of the
building, including, without limitation, property management fees, and (vii) all
other reasonable costs relating directly to the ownership, operation,
maintenance and management of the building by LANDLORD. This increase shall be
prorated should this lease be in effect with respect to only a portion of any
calendar year.


 
During each year of the term of this lease TENANT shall make monthly estimated
payments to LANDLORD, as additional rent, for TENANT's share of such increases
in real estate taxes and operating expenses for the then current year.  Said
estimated monthly payments shall be made along with base rent payments and shall
be equal to one twelfth (1/12) of TENANT's annualized share of LANDLORD's
projected increases for the current year. After the end of each calendar year,
LANDLORD shall deliver to TENANT a statement showing the amount of such
increases and also showing the TENANT's share of the same. The TENANT shall,
within thirty (30) days after such delivery, pay the TENANT's share to the
LANDLORD, as additional rent, less any estimated payments. If the estimated
payments exceed TENANT's share, then the excess shall be applied to the next
year's monthly payments for estimated increases.

 
8.
UTILITIES

 
The TENANT shall pay, as they become due, all bills for electricity and other
utilities (whether they are used for furnishing heat or other purposes) that are
furnished to the leased premises and presently separately metered, all bills for
fuel furnished to a separate tank servicing the leased premises exclusively and
all charges for telephone and other communication systems used at, and supplied
to, the leased premises. The LANDLORD agrees to furnish water for ordinary
drinking, cleaning, lavatory and toilet facilities and reasonable heat and air
conditioning, if installed as part of the structure of the building (except to
the extent that the same are furnished through separately metered utilities or
separate fuel tanks as set forth above), so as to maintain the leased premises
and common areas of the building at comfortable levels during normal business
hours on regular business days of the heating and air conditioning seasons of
each year, to furnish elevator service, if installed as part  of the structure
of the building, and to light passageways and stairways during business hours,
and to furnish such cleaning service as is customary in similar buildings in
said city or town, all subject to interruption due to any accident, to the
making of repairs, alterations or improvements, to labor difficulties, to
trouble in obtaining fuel, electricity, service, or supplies from the sources
from which they are usually obtained for said building, or to any cause beyond
the LANDLORD's control.


LANDLORD shall have no obligation to provide utilities or equipment other than
the utilities and equipment within the leased premises as of the commencement
date of this lease. In the event TENANT requires additional utilities or
equipment, the installation and maintenance thereof shall be the TENANT's sole
obligation, provided that such installation shall be subject to the written
consent of the LANDLORD. LANDLORD shall incur no liability to TENANT whatsoever
should any utility or service become unavailable from any public utility
company, public authority or any other person, firm or corporation, including
LANDLORD, supplying, distributing or responsible for such utility or
service.  LANDLORD shall under no circumstances be liable to TENANT in uninsured
damages or otherwise for any interruption in service or failure to function of
water, electricity, waste lines, sprinkler system, heating, ventilation,
air-conditioning or other utilities and services caused by an unavoidable delay,
by the making of any necessary repairs or improvements or by any cause other
than the gross negligence of LANDLORD or LANDLORD's employees, contractors or
invitees.
 
 
3

--------------------------------------------------------------------------------

 


9.  
USE OF LEASED PREMISES



(a)  
The TENANT shall use the leased premises only for the purpose of Retail Space.
TENANT shall be responsible for the provision, maintenance, repair, replacement
and inspection of all alarm systems and safety equipment (including but not
limited to fire extinguishers, and eye wash stations) that are required for
TENANT'S use of the Leased Premises under applicable law (including but not
limited to laws relating to life safety and worker safety).



(b)  
TENANT shall not suffer or permit the Leased Premises or any part thereof to be
used in any manner, or anything to be done therein, or suffer or permit anything
to be brought into or kept in the Leased Premises that would in any way (i)
cause damage to the Leased Premises or any part thereof, (ii) overload or exceed
the capacity of the heating, air-conditioning, ventilating, structural
capability, plumbing (including septic) or other mechanical or electrical
systems of the Building or facilities installed therein, (iii) constitute a
public or private nuisance, or (iv) alter the appearance of the exterior of the
Building or any portion of the interior thereof except as otherwise permitted
hereunder, or (v) disrupt the use of adjacent areas of the Building.



(c)  
TENANT shall use the Leased Premises in a careful and safe manner. TENANT shall
keep the Leased Premises in a secure, neat and sanitary condition. TENANT shall
dispose of all debris, trash and waste in compliance with all applicable laws
and regulations. TENANT shall, at TENANT'S own expense clear snow, ice and
debris from its entrance and exit doors, any walkways, the sidewalk in front of
the Premises, and from the parking area. TENANT shall coordinate such removal of
snow, ice, and debris with any other tenants of the building, and they may come
to agreement on sharing costs of same, but the removal described herein shall
remain TENANT's responsibility.



(d)  
TENANT, at TENANT's expense, shall comply with all laws and ordinances, and all
rules, orders and regulations of all governmental authorities and of all
insurance policies, at any time duly issued or in force, applicable to the
Leased Premises or any part thereof or to TENANT's use thereof. TENANT shall be
responsible for all occupancy permits and other governmental approvals
applicable to its occupancy or use of the Leased Premises or, to the extent
permitted by LANDLORD, the performance of TENANT changes thereto.



(e)  
TENANT shall observe and comply with all reasonable rules and
security  regulations now or hereafter made by LANDLORD for the care and use of
the Leased Premises, the Building and balance of LANDLORD's Property by TENANT
and any other tenants of the LANDLORD's Property. Without limiting the
generality of the preceding sentence, LANDLORD shall have the right to adopt
signage standards applicable to all exterior portions of the Building and
elsewhere in LANDLORD's Property. TENANT shall comply with such policy and
effect changes in or replacements to its exterior signage accordingly.



(f)  
In the event that TENANT fails to comply with this Article 9, then, without
affecting LANDLORD's other remedies under this Lease, LANDLORD and its agents
shall have the right, but not the obligation, to enter the Leased Premises to
effect a cure of such non-compliance. Any violation of this Article 9 may be
restrained by injunction, and TENANT shall be liable for all damages resulting
from any violation of any of the provisions of Article 8.

 
 
4

--------------------------------------------------------------------------------

 
 
10.  
COMPLIANCE WITH LAWS



TENANT agrees to conform to the following provisions during the entire term of
this lease: (i) TENANT shall not injure or deface the leased premises or
building; (ii) No auction sale.  inflammable fluids, chemicals, nuisance,
objectionable noise or odor shall be permitted on the leased premises; (iii)
TENANT shall not permit the use of the leased premises for any purpose other
than set forth herein or any use thereof which is improper, offensive, contrary
to law or ordinance, or liable to invalidate or increase the premiums for any
insurance on the building or its contents or liable to render necessary any
alterations or additions to the building; and (iv) TENANT shall not obstruct in
any manner any portion of the building not hereby demised or the sidewalks or
approaches to said building or any inside or outside windows or doors. TENANT
shall observe and comply with all reasonable rules and security regulations now
or hereafter made by LANDLORD for the care and use of the leased premises, the
building, its facilities and approaches. TENANT agrees to keep the leased
premises equipped with all safety appliances and make all accessibility
alterations, improvements or installations to the building, and/or
accommodations in TENANT's use thereof required by law or any public authority
as a result of TENANT's use or occupancy of the premises or TENANT's alterations
or additions thereto, which alterations, improvements and installations shall be
subject to LANDLORD's consent as provided in this lease.

 
11.  
MAINTENANCE

 
(a)    
TENANT'S OBLIGATIONS

 
 
TENANT acknowledges by entry thereupon that the leased premises are in good and
satisfactory order, repair and condition, and accepts the premises as is, where
is, with all faults, except as expressly provided for herein for Landlord's Work
and other express provisions of this lease allocating Landlord's
responsibilities,  and covenants during said term and further time as the TENANT
holds any part of said premises to keep the leased premises in as good order,
repair and condition as the same are in at the commencement of said term, or may
be put in thereafter, damage by fire or unavoidable casualty and reasonable use
and wear only excepted. Notwithstanding anything to the contrary herein, if
TENANT has leased ground floor space, TENANT covenants to keep all plate glass
windows in good repair and condition and to carry adequate insurance to provide
for the replacement of any such plate glass that is damaged or destroyed. .
TENANT shall also be wholly responsible for removal and disposal of garbage,
trash and other wastes from the Leased Premises. LANDLORD shall have the right
to approve the location and appearance of any exterior dumpster, exterior trash
receptacle or other storage facility used by TENANT in the exterior portions of
LANDLORD's Property. TENANT expressly acknowledges here its responsibility for
snow, ice and debris removal as set forth above in Article 9.

 
(b)   
LANDLORD’S OBLIGATIONS

       
 
The LANDLORD agrees to maintain and repair the roof, exterior walls and
structure of the building of which the leased premises are a part in the same
condition as they are at the commencement of the term or as it may be put in
during the term of this lease, reasonable wear and tear, damage by fire and
other casualty only excepted, unless such maintenance or repair is made
necessary by fault or neglect of the TENANT or the employees, contractors,
agents or invitees of TENANT, in which case such maintenance or repair shall be
at the expense of the TENANT and TENANT shall pay all costs therefor.



12.  
ALTERATIONS - ADDITIONS



(a)  
The TENANT shall not make any alterations or additions, or permit the making of
any holes in any part  of  said building,  or paint  or
place  any  signs,  drapes,  curtains,  shades,  awnings,  aerials  or



 
5

--------------------------------------------------------------------------------

 
 
flagpoles or the like, visible from outside of the leased premises, that is,
from outdoors or from any corridor or other common area within the building; or
permit anyone except the TENANT to use any part of the leased premises for desk
space or for mailing privileges without on  each  occasion obtaining prior
written consent of the LANDLORD. TENANT shall not suffer or permit any lien of
any nature or description to be placed against the building, the premises or any
portion thereof, and in the case of any such lien attaching by reason of the
conduct of the TENANT to immediately pay and remove the same; this provision
shall not be interpreted as meaning that the TENANT has any authority or power
to permit  any lien of any nature or description to attach to or to be placed
upon the LANDLORD's title or interest in the building, the premises, or any
portion thereof.


(b)  
All fixtures (other than trade fixtures), improvements, installations and
appurtenances attached to or built into the Leased Premises on the Commencement
Date or, with LANDLORD's prior approval which it may grant or withhold in
LANDLORD's discretion, during the Term shall be and remain a part of the Leased
Premises, as of the expiration or earlier termination of this Lease, shall be
deemed the property of LANDLORD without compensation, allowance, or credit to
TENANT and shall not be removed by TENANT, except as hereinafter in this Article
expressly provided.



(c)  
Prior to expiration or earlier termination of this Lease, all non-structural
improvements, security systems, movable partitions, communications equipment and
office equipment, other machinery and equipment, trade fixtures and signs that
are installed in or on the Leased Premises by or for the account of TENANT, and
all furniture, furnishings and other articles of movable personal property owned
by TENANT  and located on the Leased  Premises (all of which are sometimes
hereinafter called "TENANT's Property") shall be removed by TENANT at the
expiration or earlier termination of this Lease. TENANT shall repair any damage
to the Leased Premises or to the Building resulting from such removal. Unless
otherwise agreed by LANDLORD, TENANT shall not remove any HVAC elements,
plumbing improvements, or electrical or lighting improvements without replacing
the same with new equipment and materials of the same quality and first
obtaining LANDLORD's approval.

 
13.  
ASSIGNMENT SUBLEASING



 
The TENANT shall not by operation of Jaw or otherwise, assign, mortgage or
encumber this lease, or sublet or permit the demised premises or any part
thereof to be used by others, without LANDLORD's prior express written consent
in each instance [which consent shall not be unreasonably withheld]. In any case
where LANDLORD shall consent to such assignment or subletting, TENANT named
herein shall remain fully liable for the obligations of TENANT hereunder,
including, without limitation, the obligation to pay the rent and other amounts
provided under this lease. For purposes of this lease, the sale of stock of a
corporate TENANT or the change of a general partner of a partnership TENANT
shall constitute an assignment of this lease.



14.  
SUBORDINATION



This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
hereafter a lien or liens on the property of which the leased premises are a
part and the TENANT shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
lease to said mortgages, deeds of trust or other such instruments in the nature
of a mortgage. Provided the Tenant performs all of its obligations under this
lease, the Tenant shall be entitled to the quiet enjoyment of the leased
Premises.


 
6

--------------------------------------------------------------------------------

 
 
15.  
LANDLORD'S ACCESS



The LANDLORD or agents of the LANDLORD may, at all reasonable times during the
term of this lease, enter the leased premises (i) to examine the leased premises
and, if LANDLORD shall so elect, to make any repairs or additions LANDLORD may
deem necessary and, at TENANT's expense, to remove any alterations, additions,
signs, drapes, curtains, shades, awnings, aerials or flagpoles, or the like, not
consented to in writing, (ii) to show the leased premises to prospective
purchasers and mortgagees, and (iii) to show the leased premises to prospective
tenants during the six (6) months preceding the expiration of this
lease.  LANDLORD also reserves the right at any time within six (6) months
before the expiration of this lease to affix to any suitable part of the leased
premises a notice for letting or selling the leased premises or property of
which the leased premises are a part and to keep the same so affixed without
hindrance or molestation. LANDLORD shall also have the right to enter on and/or
pass through the Leased Premises, or any part thereof, at such times as such
entry shall be required by circumstances of emergency affecting the Leased
Premises or the Building. LANDLORD shall have the right in its discretion to
erect or install demising walls and any other improvements that LANDLORD deems
necessary to separate the Leased Premises from the remainder of the Building.


16.  
INDEMNIFICATION AND LIABILITY



TENANT will defend and, except to the extent caused by the gross negligence or
willful conduct of LANDLORD, will indemnify LANDLORD and its employees, agents
and management company, and save them harmless from any and all Injury, loss,
claim, damage, liability and expense  (including reasonable attorneys' fees) in
connection with the loss of life, personal injury or damage  to property or
business, arising from, related to, or in connection with the occupancy or use
by TENANT of the leased premises or any part of LANDLORD's property or the
building, or occasioned wholly or in part by any act or omission of TENANT, its
contractors, subcontractors, subtenants, licensees or concessionaires, or its or
their respective agents, servants or employees and any person or property while
on or about the leased premises. TENANT shall also pay LANDLORD's expenses,
including reasonable attorneys' fees, incurred by LANDLORD in enforcing any
obligation, covenant or agreement of this lease. The provisions of this
paragraph shall survive the termination or earlier expiration of the term of
this lease. Without limitation of any other provision herein, neither the
LANDLORD, its employees, agents nor management company shall be liable for, and
TENANT hereby releases them from all claims for, any injuries to any person or
damages to property or business sustained by TENANT or any person claiming
through TENANT due to the building or any part thereof (including the premises),
or any appurtenances thereof, being in need of repair or due to the happening of
any accident in or about the building or the leased premises or due to any act
or neglect of any tenant of the building or of any employee or visitor of
TENANT. Without limitation, this provision shall apply to injuries and damage
caused by nature, rain, snow, ice, wind, frost, water, steam, gas or odors in
any form or by the bursting or leaking of windows, doors, walls, ceilings,
floors, pipes, gutters, or other fixtures; and to damage caused to fixtures,
furniture, equipment and the like situated at the leased premises, whether owned
by the TENANT or others.


17.  
TENANT'S LIABILITY INSURANCE



 
TENANT shall (i) insure TENANT and LANDLORD, as their interests appear, with
general public liability coverage on the leased premises, in such amounts and
with such companies and against such risks as the LANDLORD shall reasonably
require and approve but in amounts not more than One Million Dollars
($1,000,000.00)  combined single limit with deductibles of not more than $5,000
per occurrence, and (ii) insure LANDLORD and TENANT, as their interests appear,
against loss of the contents and improvements of the leased premises under
standard Maine form policies, against fire and standard extended coverage risks,
in such amounts and with such companies as the LANDLORD shall reasonably require
and approve, with waiver of subrogation if such waiver can be obtained without
charge. The TENANT shall deposit with the LANDLORD certificates for such
insurance at or prior to the commencement of the term, and thereafter within
thirty (30) days prior to the expiration of any such policies. All such
insurance certificates shall provide that such policies shall not be cancelled
without at least thirty (30) days prior written notice to each assured named
therein.

 
 
7

--------------------------------------------------------------------------------

 


18.  
PROPERTY INSURANCE



Tenant will have a minimum of $300,000 of Property Insurance.  TENANT represents
that the wholesale value of TENANT's inventory will be approximately $300,000 at
the commencement of this Lease. TENANT agrees to increase TENANT's Property
Insurance coverage appropriately should the wholesale value of TENANT’s
inventory increase beyond ordinary ebb and flow of the amount of TENANT’s
inventory after commencement of this Lease.  Upon inquiry from LANDLORD, not
more than quarterly, TENANT shall advise LANDLORD of the wholesale value of
TENANT's inventory, and, if at such time, the wholesale value exceeds $300,000,
TENANT shall increase its Property Insurance coverage to the new amount, which
shall then become the minimum of Property Insurance to be maintained by TENANT.


19.  
FIRE CASUALTY - EMINENT DOMAIN



Should a substantial portion of the leased premises, or of the property of which
they are a part, be damaged by fire or other casualty, or be taken by eminent
domain, the LANDLORD may elect to terminate this lease. When such fire,
casualty, or taking renders the leased premises unfit for use and occupation and
the LANDLORD does not so elect to terminate this lease, a just and proportionate
abatement of rent shall be made until the leased premises, or in the case of a
partial taking what may remain thereof, shall have been put in proper condition
for use and occupation.  LANDLORD reserves and excepts all rights to damages to
the leased premises and building and the leasehold hereby created, accrued or
subsequently accruing by reason of anything lawfully done in pursuance of any
public, or other, authority; and by way of confirmation, TENANT grants to
LANDLORD all TENANT's rights to such damages and covenants to execute and
deliver such further instruments of assignment thereof as LANDLORD may from time
to time request.  LANDLORD shall give TENANT notice of its decision to terminate
this lease or restore said premises within ninety (90) days after any occurrence
giving rise to LANDLORD's right to so terminate or restore. Notwithstanding
anything to the contrary, LANDLORD's obligation to put the leased premises or
the building in proper condition for use and occupation shall be limited to the
amount of the proceeds from any insurance policy or policies or of damages which
accrue by reason of any taking by a public or other authority, which are
available to LANDLORD for such use. All proceeds under the insurance policies
maintained by LANDLORD in respect of the Buildings or Leased Premise
("LANDLORD Insurance Proceeds") shall be paid to LANDLORD.   The LANDLORD
Insurance Proceeds shall remain the property of LANDLORD.


If the destruction or damage to the Building is such that LANDLORD shall not
have the right to terminate this Lease under the provisions contained in this
Article or in the event that LANDLORD, having such right, shall elect not to
terminate this Lease as aforesaid, TENANT shall proceed forthwith to repair and
restore TENANT's Property and the portions of the Leased Premises for which it
has maintenance and repair responsibility in a good and workman-like fashion,
and LANDLORD  shall proceed to restore the remaining portions of the
Building.  LANDLORD shall have sole access to the LANDLORD Insurance Proceeds
available for such purposes.    In the event of a partial destruction of or
damage to the Leased Premises by fire or other casualty as aforesaid, and during
the period of restoration or repair, a just and equitable portion of the Rent
shall abate based on the nature and extent of the damage to the Leased Premises.


 
8

--------------------------------------------------------------------------------

 
 
20.  
DEFAULT AND BANKRUPTCY



In the event that:


(a)  
The TENANT shall default in the payment of any installment of rent or other sum
herein specified when due which default is not corrected within Ten (10) days
thereof; or

 


(b)  
The TENANT shall default in the observance or performance of any other of the
TENANT's covenants, agreements, or obligations hereunder and such default shall
not be corrected within three (3) days thereof; or



(c)  
The leasehold hereby created shall be taken on execution, or by other process of
law; or

 


(d)  
Any assignment shall be made of TENANT's property for the benefit of creditors,
or a receiver, guardian, conservator, trustee in bankruptcy or similar
officer  shall  be appointed by a court of competent jurisdiction to take charge
of all or any part of TENANT' s property, or a petition is filed by TENANT under
any bankruptcy, insolvency or other debtor relief law,



then and in any of said cases (notwithstanding any license of any former breach
of covenant or waiver of the benefit hereof or consent in a former instance),
LANDLORD shall be entitled to all remedies available to LANDLORD at law and
equity, including without limitation, the remedy of forcible entry and detainer,
and LANDLORD lawfully may, immediately or at any time thereafter, and without
demand or notice, mail a notice of termination to the TENANT, or enter into and
upon the leased premises or any part thereof in the name of the whole and
repossess the same as of its former estate, and expel TENANT and those claiming
through or under it and remove it or their effects without being deemed guilty
of any manner of trespass, and without prejudice to any remedies which might
otherwise be used for arrears of rent or preceding breach of covenant, and upon
such mailing or entry as aforesaid, this lease shall terminate; and TENANT
covenants and agrees, notwithstanding any entry or re-entry by LANDLORD, whether
by summary proceedings, termination, or otherwise, that TENANT shall, as of the
date of such termination, immediately be liable for and pay to LANDLORD the
entire unpaid rental and all other balances due under this Lease for the
remainder of the term.  In addition, TENANT agrees to pay to LANDLORD, as
damages for any above described breach, all costs of reletting the Leased
Premises including real estate commissions and costs of renovating the Premises
to suit any new tenant.


21.  
NOTICE



Any notice from the LANDLORD to the TENANT relating to the leased premises or to
the occupancy thereof, shall be deemed duly served, if left at the leased
premises addressed to the TENANT, or if mailed to the leased premises,
registered or certified mail, return receipt requested, postage prepaid,
addressed to the TENANT, or if delivered to Tenant by an established local or
national courier service.  Any notice from the TENANT to the LANDLORD relating
to the leased premises or to the occupancy thereof, shall be deemed duly served,
if mailed to the LANDLORD by registered or certified mail, return receipt
requested, postage prepaid, addressed to the LANDLORD at LANDLORD'S address set
forth in Article 1, or at such other address as the LANDLORD may from time to
time advise in writing.
 
22.
SURRENDER

 
The TENANT shall at the expiration or other termination of this lease peaceably
yield up the leased premises and all additions, alterations and improvements
thereto in good order, repair and condition, damage by fire, unavoidable
casualty, and reasonable wear and tear only excepted, first moving all


 
9

--------------------------------------------------------------------------------

 
 
goods and effects not attached to the leased premises, repairing all damage
caused by such removal, and leaving the leased premises clean and
tenantable.  If LANDLORD in writing permits TENANT to leave any such goods and
chattels at the leased premises, and the TENANT does so, TENANT shall have no
further claims and rights in such goods and chattels as against the LANDLORD or
those claiming by, through or under the LANDLORD.


23.
HAZARDOUS MATERIALS

 
TENANT covenants and agrees that, with respect to any hazardous, toxic or
special wastes,  materials or substances including asbestos, waste oil and
petroleum products (the "Hazardous Materials") which TENANT, its agent or
employees, may use, handle, store or generate in the conduct of its business at
the leased premises TENANT will: (i) comply with all applicable laws, ordinances
and regulations which relate to the treatment, storage, transportation and
handling of the Hazardous Materials; (ii) that TENANT will in no event permit or
cause any disposal of Hazardous Materials in, on or about the leased premises
and in particular will not deposit any Hazardous Materials in, on or about the
floor or in any drainage system or in the trash containers which are customarily
used for the disposal of solid waste; (iii) that with respect to any off-site
disposal, shipment, storage, recycling or transportation of any Hazardous
Materials, TENANT shall properly package the Hazardous Materials and shall cause
to be executed and duly filed and retain all records required by federal, state
or local law; (iv) that TENANT will at all reasonable times permit LANDLORD or
its agents or employees to enter the leased premises to inspect the same for
compliance with the terms of this paragraph and will further provide upon five
(5) days' notice from LANDLORD copies of all records which TENANT may be
obligated to obtain and keep in accordance with the terms of this paragraph; (v)
that upon termination of this lease, TENANT will, at its expense, remove all
Hazardous Materials from the leased premises and comply with applicable state,
local and federal laws as the same may be amended from time to time; and (\ii)
TENANT further agrees to deliver the leased premises to LANDLORD at the
termination of this lease free of all Hazardous Materials. The terms used in
this paragraph shall include, without limitation, all substances, materials,
etc., designated by such terms under any laws, ordinances or regulations,
whether federal, state or local. TENANT further agrees to hold harmless and
indemnify  LANDLORD for and against any and all claims, loss, costs, damages and
expenses, including attorneys' fees, which may arise in the event that TENANT
fails to comply with any of the  provisions contained in this Article. The terms
of this Article shall expressly survive the expiration or earlier termination of
this lease.
 
24.
LIMITATION OF LIABILITY



TENANT agrees to look solely to LANDLORD's interest in the building for recovery
of any judgment from LANDLORD, it being agreed that LANDLORD is not personally
liable for any such judgment.   The provision contained in the foregoing
sentence shall not limit any right that TENANT might otherwise have to obtain an
injunctive relief against LANDLORD or LANDLORD’s successors in interest, or any
other action not involving the personal liability of LANDLORD.
 
25.
LANDLORD DEFAULT

 
LANDLORD shall in no event be in default in the performance of any of its
obligations hereunder unless and until LANDLORD shall have failed to perform
such obligations within thirty (30) days or such additional time as is
reasonably required to correct any such default after notice by the TENANT to
the LANDLORD properly specifying wherein the LANDLORD has failed to perform any
such obligation.  Further, if the holder of the mortgage on the building of
which the leased premises are apart notifies TENANT that such holder has taken
over the LANDLORD's rights under this lease, TENANT shall not assert any right
to deduct the cost of repairs or any monetary claim against LANDLORD from rent
thereafter due and accruing, but shall look solely to the LANDLORD for
satisfaction of such claim.
 
 
10

--------------------------------------------------------------------------------

 


26.  
WAIVER OF RIGHTS



No consent or waiver, express or implied, by either party to or of any breach of
any covenant, condition, or duty of the other, shall be construed as a consent
or waiver to or of any other breach of the same or other covenant, condition or
duty.


27.  
SUCCESSORS AND ASSIGNS



The covenants and agreements of LANDLORD and TENANT shall run with the land and
be binding upon and inure to the benefit of them and their respective heirs,
executors, administrators, successors and assigns, but no covenant or agreement
of LANDLORD, express or implied, shall be binding  upon any person except for
defaults occurring during such person's period of ownership nor binding
individually upon any fiduciary, any shareholder or any beneficiary under any
trust.
 
28.
HOLDOVER

 
If TENANT fails to vacate the leased premises at the termination of this lease,
then the terms of this lease shall be applicable during said holdover period,
except for base rent, which shall be increased  to two (2) times the then
current base rent for the period just preceding such termination; but this
provision shall not be interpreted as consent or permission by the LANDLORD for
TENANT to holdover at the termination of this lease and terms of this holdover
provision shall not preclude LANDLORD from recovering any other damages which it
incurs as a result of TENANT's failure to vacate the leased premises at the
termination of this lease.  Tenant further agrees that, as a holdover, TENANT
shall not acquire any tenancy at will, but shall at all times during any
holdover be, and remain, a tenant at sufferance only.
 
29.
MISCELLANEOUS

 
If TENANT is more than one person or party, TENANT's obligations shall be joint
and several. Unless repugnant to the context. "LANDLORD" and "TENANT" mean the
person or persons, natural or corporate, named above as LANDLORD and TENANT
respectively, and their respective heirs, executors, administrators, successors
and assigns.  LANDLORD and TENANT agree that this lease shall not be recordable
but each party hereto agrees, on request of the other, to execute a Memorandum
of Lease in recordable form and mutually satisfactory to the parties.  If any
provision of this lease or its application to any person or circumstances shall
to any extent be invalid or unenforceable, the remainder of this lease or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby and each
provision of this lease shall be valid and enforceable to the fullest extent
permitted by law. The submission of this lease or a summary of some or all of
its provisions for examination by TENANT does not constitute a reservation of or
option for the premises or an offer to lease said premises, and this document
shall become effective and binding only upon the execution and delivery hereof
by both LANDLORD and TENANT. Employees or agents of LANDLORD have no authority
to make or agree to make a lease or any other agreement or undertaking in
connection herewith. All negotiations, considerations, representations and
understandings between LANDLORD and TENANT are incorporated herein and no prior
agreements or understandings, written or oral, shall be effective for any
purpose.  No provision of this Lease may be modified or altered except by
agreement in writing between LANDLORD and TENANT, and no act or omission of any
employee or agent of LANDLORD shall alter, change, or modify any of the
provisions hereof.  This lease shall be governed exclusively by the provisions
hereof and by the laws of the State of Maine. The headings herein contained are
for convenience only, and shall not be considered a part  of this lease.
 
 
11

--------------------------------------------------------------------------------

 
 
30.
BROKERAGE

 
TENANT warrants and represents to LANDLORD that it has not dealt with any
broker, finder or similar person concerning the leasing of the leased premises,
other than Cardente Real Estate ("BROKER"), and in the event of any brokerage
claims against LANDLORD predicated upon dealings with TENANT other than by the
BROKER, TENANT agrees to defend the same and indemnity LANDLORD against any such
claim. LANDLORD does not owe any brokerage a commission for this lease
transaction.
 
31.
SIGNAGE

 
Tenant, at Tenant's option, can install signage on the front fa9ade of the
building.   Signage will be at Tenant's cost and subject to Complex Standards
and to the City of Portland's Signage Ordinance.
 
32.
PARKING

 
Tenant is allocated four (4) "in common" parking spaces and access to the shared
"in common" parking spaces located in the front parking lot of the demised
premises (Forest Avenue Parking lot). Parking excludes six (6) "in common"
parking spaces allocated to the other Tenants. Excluding reasonable deliveries,
Tenant agrees to not use the front parking lot for the parking or storage of box
trucks or other vehicles that require more then one parking space.
 
33.
NO SET-OFF.

 
TENANT waives any right to set-off, offset or deduct any claims against LANDLORD
from any Base Rent, Additional Rent or any other amount payable hereunder.
Nothing contained in this Article shall be deemed to constitute a waiver by
TENANT of any other rights (other than those of set-off, offset or deduction or
any other waiver expressly set forth herein) with respect to any breach by
LANDLORD hereunder.


 
12

--------------------------------------------------------------------------------

 
 
DISCLAIMER: THIS IS A LEGAL DOCUMENT.  IF NOT FULLY UNDERSTOOD,
CONSULT AN ATTORNEY.
 


IN WITNESS THEREOF, the said parties hereunto set their hands and seals this 8th
day of March, 2013.
 
TENANT
LANDLORD
   
SIGNATURE:
SIGNATURE:
   
/s/ Brian Patrick Gillespie
/s/ Joseph Keaney
   
LEGAL NAME OF TENANT:
LEGAL NAME OF LANDLORD:
   
Evergreen Garden Center, LLC
William C. Rowell Family Limited Partnership
   
NAME/TITLE:
NAME/TITLE:
   
Brian Patrick Gillespie, Partner
Joseph Keaney
   
WITNESS TO TENANT
WITNESS TO TENANT
 
     
SIGNATURE:
SIGNATURE:
   


 
13

--------------------------------------------------------------------------------

 
 
GUARANTY
 
For value received, and in consideration for, and as an inducement to LANDLORD
to enter into the foregoing lease with TENANT, Brian Gillespie ("GUARANTOR")
does hereby unconditionally guaranty to LANDLORD the complete and due
performance of each and every agreement, covenant, term and condition of the
Lease to be performed by TENANT, including without limitation the payment of all
sums of money stated in the lease to be payable by TENANT.  The validity of this
guaranty and the obligations of the GUARANTOR hereunder shall not be terminated,
affected, or impaired by reason of the granting by LANDLORD of any indulgences
to TENANT.  This guaranty shall remain and continue in full force and effect as
to any renewal, modification, or extension of the lease, whether or not
GUARANTOR shall have received any notice of or consented to such renewal,
modification or extension.  The liability of GUARANTOR under this guaranty shall
be primary, and in any right of action that shall accrue to LANDLORD under the
lease, LANDLORD may proceed against GUARANTOR and TENANT, jointly or severally,
and may proceed against GUARANTOR without having commenced any action against or
having obtained any judgment against TENANT. All of the terms and provisions of
this guaranty shall inure to the benefit of the successors and assigns of
LANDLORD and shall be binding upon the successors and assigns of GUARANTOR.
 
IN WITNESS WHEREOF, GUARANTOR has executed this Guaranty this 8th day of March,
2013.
 
GUARANTOR:


SIGNATURE:  Brian Patrick Gillespie
 
LEGAL NAME OF GUARANTOR:
 
/s/ Brian Patrick Gillespie
 
NAME/TITLE:
 
Partner
 
WITNESS TO TENANT:
 


 
14

--------------------------------------------------------------------------------